Citation Nr: 1517469	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right upper extremity weakness and numbness due to a hemorrhagic stroke.

2.  Entitlement to service connection for right lower extremity weakness and numbness due to a hemorrhagic stroke.

3.  Entitlement to service connection for stage II-IV cirrhosis with hepatitis C.

4.  Entitlement to nonservice-connected pension benefits, to include whether the Veteran's income is excessive.

5.  Entitlement to special monthly pension benefits based on being housebound or the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

I. Treatment Records 

Remand is also required to obtain outstanding SSA records and private treatment records.

In September 2011, the SSA found that the Veteran has been disabled since February 2010.  While the record contains a Notice of Award, other SSA records pertaining to these benefits are relevant to the appeal but not of record.  On remand, these records must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, as noted above, the Veteran submitted correspondence from his private doctor, Dr. R.D., dated in August 2011 and July 2013.  At the July 2014 hearing, the Veteran testified that Dr. R.D. was his "regular doctor."  However, other than the records submitted by the Veteran, there are no private treatment records associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained on remand.

II. Pension Benefits

VA awards nonservice-connected pension benefits to a Veteran who 1) served for 90 days or more during a period of war; and 2) is either permanently and totally disabled due to disabilities not due to willful misconduct, or is aged 65 or older, provided that 3) his annual countable income and net worth do not exceed legally prescribed limits.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B).

In the present case, the Veteran had active service for more than 90 days during the Persian Gulf War; therefore, his period of service meets the basic service criteria for eligibility for a pension under 38 U.S.C.A. § 1521.  Additionally, the Veteran has been determined to be disabled by the Social Security Administration (SSA); therefore, he is considered permanently and totally disabled.  Thus, the critical question is whether the Veteran's income exceeds the applicable maximum annual pension rate (MAPR).  

In determining countable annual income for nonservice-connected pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  However, Supplementary Security Income (SSI) is not considered countable income for nonservice-connected pension purposes.  See M21-1MR Part V, subpart iii, Chapter 1, Section I, Part 58.b. 

The RO denied the Veteran's claim of entitlement to non-service connected pension benefits based, in part, on a finding that the Veteran's SSA income of $16,560.00 per year, which he began receiving in February 2010, exceeded the $12,256.00 MAPR established for a Veteran with no dependents.  However, correspondence from SSA suggests that the Veteran was receiving SSI, rather than SSA disability benefits, for at least a portion of 2010 and 2011.  As such, it is unclear from a review of the record exactly what type of SSA benefits the Veteran has received, and such a determination may affect the Veteran's countable income.  Accordingly, on remand, clarification should be sought.  

Additionally, the law provides increased pension benefits to a Veteran by reason of need for aid and attendance or housebound status.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351.  This special monthly pension is payable to individuals who are permanently bedridden or are so helpless as a result of nonservice-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.351(a), 3.352.  Special monthly pension is alternately payable to a Veteran by reason of being permanently housebound.  Id.  This requirement is met when the Veteran has a single disability rated at 100 percent and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound by reason of disability or disabilities.  38 U.S.C.A. § 1502; 1521(e); 38 C.F.R. § 3.351(d) (2014).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  To date, the Veteran has not been afforded a VA examination to address whether he is in need of regular aid and attendance due to his combination of nonservice-connected disabilities.  Under 38 C.F.R. § 3.352(a), aid and attendance considerations include the inability to dress, inability to keep themselves clean, frequent need of adjustment of any special prosthetic or orthopedic appliance, inability to feed oneself, inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazard or dangers incident to his or her daily environment.  Id.

Here, the Veteran underwent a general VA examination in June 2011 for the purpose of determining whether he was permanently and totally disabled so as to qualify for nonservice-connected pension benefits.  During that examination, the VA examiner indicated that the Veteran could perform all activities of daily living "with difficulty."  However, the June 2011 examiner also indicated that the Veteran could drive his car and was attending school.  An August 2013 examination for housebound status or permanent need for regular aid and attendance from the Veteran's private physician indicates that the Veteran needs close monitoring of his medications and has difficulty performing activities of daily living due to poor balance, blurred vision, and occasional incontinence.  During the July 2014 hearing, the Veteran testified that his condition had worsened to the point that he needs someone in his house to help him with activities of daily living.  Specifically, the Veteran testified that his disabilities render him extremely fatigued to the point that he often cannot get out of bed.  The Veteran also testified that he has problems with his memory and his balance and that he has someone helping him in his house with getting out of bed and with using the restroom.  Based on this evidence of a worsening of the Veteran's condition and an indication that he is more dependent on others, the Board concludes that an examination is necessary to resolve the discrepancies as to whether the Veteran's disability picture establishes a factual need for aid and attendance under the law.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that there is evidence that the Veteran has some degree of visual impairment.  Specifically, the Veteran's private physician indicated that the Veteran suffers from blurred vision, and VA treatment records show that the Veteran was recently diagnosed with retinopathy.  See May 2013 VA Treatment Record.  Because visual impairment is an important consideration for special monthly compensation at the aid and attendance rate, an adequate eye examination also must be provided in conjunction with the VA examination for special monthly pension.  

Special monthly pension is also payable to a Veteran who is permanently housebound, a requirement which can be met if, in addition to having a single permanent disability rated 100 percent disabling under the Rating Schedule (not including ratings based upon unemployability under 38 C.F.R. § 4.17 ), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of disability or disabilities.  A Veteran will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

In the present case, additional evidence added to the record, including the aforementioned private treatment records, indicate that the Veteran has additional non-service connected disabilities that should be considered in determining the Veteran's eligibility for pension benefits.  Specifically, the Veteran's private physician indicated that, in addition to the Veteran's stroke residuals and liver condition, the Veteran also suffers from neuropathic pain, gastric reflux, and peptic ulcer disease.  Moreover, the Veteran's hearing testimony suggests that the Veteran's disabilities have worsened since the RO assigned ratings in the July 2011 rating decision.  Accordingly, on remand, the AOJ should evaluate and provide ratings for each of the Veteran's identified disabilities.

Lastly, while the RO denied entitlement to nonservice-connected pension benefits based on excessive income, the Veteran's income was not considered in light of the MAPR rates for a Veteran receiving aid and attendance, or for a Veteran who is housebound.  Because the issue of entitlement to a special monthly pension has a direct bearing on the countable income issue, these claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  In light of Board's remand for additional development with regard to the claim for special monthly pension based on the need for aid and attendance or housebound status, the Board finds that the AOJ should readjudicate the issue of whether the Veteran's income is a bar to entitlement to NSC pension benefits based on all applicable MAPR rates on remand.  

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain the treatment records from Dr. R.D.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from May 2013 to the present.  

4. Take all appropriate action to clarify the type(s) and amount(s) of SSA benefits the Veteran has been receiving during the appellate period, to include contacting the Social Security administration for clarification.  If possible, the Social Security Administration should be requested to provide a month by month breakdown of the type and amount of benefits that have been paid to the Veteran.

5. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine whether he is considered homebound or in need of aid and attendance.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  All necessary tests should be conducted.  

The examiner should identify all of the Veteran's disabilities and comment on how such affect his ability to function and care for himself.  The examiner should address whether the Veteran's disabilities result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing; keeping himself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting him from hazards or dangers incident to his daily environment. 

The examiner also should state whether the Veteran is bedridden, substantially confined to his home, or confined to a nursing home due to mental or physical incapacity.  Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted. 

Additionally, as part of this examination, the Veteran should be provided with an examination for his eyes.  After conducting an examination of the Veteran's eyes, the examiner should completely describe all current symptomatology that is caused by, or worsened by, the Veteran's retinopathy, including any decrease in near or distant visual activity and any visual field loss.

A complete rationale must be provided for each opinion expressed.

6. Evaluate all of the Veteran's nonservice-connected disabilities and associate an updated rating code sheet, listing the disability ratings assigned for his nonservice-connected disabilities, with the record.

7. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports and medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. After completing the above, including any additional development deemed necessary, readjudicate the Veteran's claims in light of all evidence of record, to include whether the Veteran's income is a bar to the receipt of nonservice-connected pension benefits with consideration of the MAPR rates for a Veteran receiving aid and attendance, or for a veteran who is housebound, if applicable.  If the claims are not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

